DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 08/26/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 08/26/2022.
Applicants have amended claims 1-9 and 11-15.
Applicants have left claims 10 and 16 as previously presented/originally filed. 
Claims 1-16 are the current claims hereby under examination.
Specification - Withdrawn
Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed 08/26/2022, with respect to the specification have been fully considered and are persuasive. Applicants have amended page 16, lines 19-20 of the specification. The objection of the specification has been withdrawn. 
Claim Objections - Withdrawn
Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed 08/26/2022, with respect to claims 7 and 15 have been fully considered and are persuasive.  The objection of claims 7 and 15 has been withdrawn. 
Claim Interpretation - 35 USC § 112(f) - Withdrawn
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Response to Arguments
Applicant’s arguments, see pages 8-9 of Remarks, filed 08/26/2022, with respect to claim 1 have been fully considered and are persuasive. Applicants have amended claim 1 to remove “measuring circuit” and “acquiring circuit”. The 112(f) interpretation of claim 1 has been withdrawn. 
Claim Rejections - 35 USC § 112 - Withdrawn and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 4, 6, 12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 4 and 12, Applicants have amended the claims to recite “the first time period and the second time period are a time period from the third reference time to the fifth reference time”. 
First, it is unclear currently if claims 4 and 12 are attempting to claim that the entire span of the first time period and the second time period is from t0 to t4, or if the first time period and the second time period both span from t0 to t4.  In either case, there is no support for the limitation as outlined below.
Second, the specification discloses that the third reference time is the time of rising of the pulse (page 6, line 26, and Fig. 14, t0). The specification discloses that the fifth reference time corresponds to a time of the point PD (page 16, lines 19-20, and Fig. 14, PD). The specification discloses that the second time period is a time period from the third reference time (t0) to the fourth reference time (t2) (page 21, lines 21-26, and Fig. 14, Tsi + Td1i). The specification discloses that the first time period is a time period from the first reference time (t1) to the second reference time (t3) (page 3, lines 18-20, and Fig. 14, t1 to t3). 
However, the specification does not disclose that the first time period includes pulse wave measurements from the third reference time (t0) to the first reference time (t1), and the specification does not disclose that the second time period includes pulse wave measurements beyond the forth reference time (t2). As such, there is no support for the first time period being a time period from the third reference time to the fifth reference time, the second time period being a time period from the third reference time to the fifth reference time, or the combination of the first and second time periods being a time period from the third reference time to the fifth reference time. 
Claims 6 and 14 are rejected due to their dependence from claims 4 and 12.
Response to Arguments
Applicant’s arguments, see page 9 of Remarks, filed 08/26/2022, with respect to claims 1-8 have been fully considered and are persuasive. Applicants have amended the claims to remove the terms “measuring circuit” and “blood-pressure acquiring circuit”. The 112(a) rejection of claims 1-8 has been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4 and 12, the claims currently recite “the first time period and the second time period are a time period from the third reference time to the fifth reference time”. In light of the specification, it is currently unclear if claims 4 and 12 are attempting to claim that the entire span of the first time period and the second time period is from t0 to t4, or if the first time period and the second time period both span from t0 to t4. It appears that the claim is attempting to further limit the first time period to be from t2 to t4, and the second time period to be t0 to t2. For the purposes of examination, the claim is being interpreted as the claim further limiting the first time period to be from t2 to t4, and the second time period to be t0 to t2. It is recommended to the Applicant to amend the claim to make it clear what is being claimed. Claims 6 and 14 are rejected due to their dependence from claims 4 and 12.
Response to Arguments
Applicant’s arguments, see page 9 of Remarks, filed 08/26/2022, with respect to claims 1-8, 12, and 14 have been fully considered and are persuasive.  The 112(b) rejection of claims 1-8, 12, and 14 has been withdrawn. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5, 11 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claims 3 and 11, the claims currently recite the first time period is between the first reference time (t1) and the second reference time (t3), and the second time period is a time period from the third reference time (t0) to the fourth reference time (t2). However, claim 2 and claim 10, which claims 3 and 11 depend from, respectively, have already recited the time periods. 
Regarding Claims 5 and 13, the claims currently recite the second time period is a time period from the third reference time (t0) to the fourth reference time (t2). However, claims 2 and 10, which claims 5 and 13 depend from, respectively, have already recited the time period.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant’s arguments, see pages 9-10 of Remarks, filed 08/26/2022, with respect to claims 6 and 14 have been fully considered and are persuasive.  The 112(d) rejection of claims 6 and 14 has been withdrawn. 
Claim Rejections - 35 USC § 101 - Maintained and Modified Necessitated by Applicants Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-8 are directed to an apparatus, which describe one of the four statutory categories of patentable subject matter, i.e., a machine. Claims 9-16 are directed to a method, which describe one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claims 1 and 9 recite the abstract idea of a mathematical concept, as follows:
“acquire a diastolic blood pressure based on a first value and a second value”
Acquiring a diastolic blood pressure based on a first value and a second value is an example of a mathematical concept group, specifically mathematical calculations. When the abstract idea of Claims 1 and 9 are given its broadest reasonably interpretation, in light of the specification, the claims fall within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation or an act of calculating using mathematical methods to determine a variable or a number. Claims 1 and 9 recite “acquiring a diastolic blood pressure based on a first value and a second value”, which recites determining a variable or a number (a diastolic blood pressure) using mathematical methods (based on a first value and a second value). 
Prong Two: Claims 1 and 9 do not recite additional elements that integrate the mathematical concept into a practical application. Therefore, the claims are “directed to” the mathematical concept. The additional elements merely:
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g., “a processor”, recited at a high level of generality), and
Add insignificant extra-solution activity (the pre-solution activity of: “measure a pulse of a subject based on a received-light signal scattered in a body of the subject when a light signal in a predetermined frequency band is irradiated”, recited with no specific structure).
As a whole, the additional elements merely serve to gather information to be used by the abstract idea, while generically implementing it on a computer or in a computer environment, ex: a generic processor. Further, the first value and second value are obtained as part of the pre-solution activity. Additionally, obtaining a first value between a first derivative of a pulse wave and the rising edge of a next pulse wave is a mathematical calculation that can reasonably be performed in the mind or in a generic computer environment. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed to obtain a diastolic blood pressure remains in the abstract realm, i.e., the result is not used for a treatment. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Per the Berkheimer requirement, using a processor to measure a pulse of a subject and acquire a blood pressure value is well known, routine, and a conventional activity, as disclose by Nishida et al. (Pub. No. US 2016/0174854), para. [0051]. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 2-8 and 10-16 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to the mathematical concept, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the abstract idea (“acquire a systolic blood pressure based on a third value based on blood flow of the subject in a second time period”, further reciting the mathematical concept of calculating blood pressure (claim 2 and claim 10)), and
Further describe the pre-solution activity (or the structure used for such activity) (further defining the time periods to obtain blood flow values from a first time period and a second time period, all pre-solution steps (claims 3-8 and 11-16)). 
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 1-16 are rejected.
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.
Applicants have argued on pages 10-11 of Remarks, filed 08/26/2022, that the claims are integrated into a practical application, specifically an improvement to a technology or technical field. Applicants have further argued that the claimed apparatus and method provides an improvement to the technical field of measurement accuracy of blood pressure. Specifically, Applicants have argued that blood pressure measurement is not affected by disturbances and fluctuations in the pulse due to a state of activity or a mental state of the subject. 
The Examiner respectfully disagrees. While the claims do not need to explicitly recite the improvement described within the specification, the claims still need to reflect the disclosed improvement. Applicants citations of the specification (see Remarks, page 11), describe additional elements that are beyond what is recited within the claims. For example, page 10, lines 3-22, page 15, lines 11-15 and page 22, lines 1-5 of the specification recite additional elements, including specific equations to acquire diastolic blood pressure and systolic blood pressure. Currently, the claims do not include additional components and steps that provide the improvement that is described within the specification. Further, it is unclear from the specification that the improvement in blood-pressure measurement is directly from “blood flow at the point in time when the first-order differentiation of the pulse becomes a maximum”, as argued by Applicants on page 11 of Remarks.  Finally, a simple, accurate, and robust algorithm is still an abstract idea.  It does not lead to an improvement to a technical field beyond the abstract idea itself.
Claim Rejections - 35 USC § 103 - Maintained and Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (Pub. No. US 2016/0174854), hereinafter referred to as Nishida, in view of Ferber et al. (Pub. No. US 2016/0242700), hereinafter referred to as Ferber.
The claims are generally directed towards a blood-pressure measurement apparatus and a method comprising a processor configured to: measure a pulse of a subject based on a received- light signal scattered in a body of the subject when a light signal in a predetermined frequency band is irradiated; and acquire a diastolic blood pressure based on a first value and a second value, the first value corresponding to a blood flow of the subject within a first time period within a time period from a first reference time at which a value obtained by first-order differentiation of the pulse with respect to a time becomes a maximum to a second reference time at which a next pulse rises, the second value corresponding to a vascular resistance of the subject.
Regarding Claim 1, Nishida discloses a blood-pressure measurement apparatus (Abstract, “blood pressure measurement device”, Fig. 4, element 10, “blood pressure measurement device”) comprising a processor (Fig. 4, element 200, “processing unit”, and para. [0051]) configured to: 
measure a pulse of a subject based on a received- light signal scattered in a body of the subject when a light signal in a predetermined frequency band is irradiated (para. [0051-0054], “light emission control unit controls the light emitting unit such that the irradiation of measurement light is started and ended, the intensity of the measurement light is adjusted … the light reception control unit controls the light reception of the light receiving unit … volume pulse detection unit detects a volume pulse wave based on the light-receiving result from the light receiving unit”); and 
acquire a diastolic blood pressure (Fig. 4, element 212, para. [0051]) based on a first value and a second value (para. [0039], equation 2, and para. [0056], “blood pressure calculation unit calculates blood pressure according to expression (2) using the blood flow, Q, and the peripheral blood vessel resistance, R”), the first value corresponding to a blood flow of the subject (para. [0039] and para. [0056], “using the blood flow, Q …”), and the second value corresponding to a vascular resistance of the subject (para. [0039] and para. [0056], “using the peripheral blood vessel resistance …”).
However, Nishida does not explicitly disclose the blood flow is calculated within a first time period within a time period from a first reference time at which a value obtained by first-order differentiation of the pulse with respect to a time becomes a maximum to a second reference time at which a next pulse rises.
Ferber teaches of a system and method for non-invasive blood pressure measurements using PPG signals to determine feature vectors (Abstract and Fig. 2). Ferber teaches of using a blood metrics measurement apparatus and a processor to receive information associated with the users body (para. [0080], para. [0197] and para. [0261]). Ferber further teaches of a feature extraction module for determining blood flow values from the pulse wave (para. [0263]). Ferber further teaches that a measurement value may be in a time frame from a first order derivative maximum and the rise of a next pulse (Fig. 23, element 2302a and 2302e, para. [0194], para. [0211], and para. [0263-0264], “measurement values may include wave peak locations and/or amplitudes, wave valley locations and/or amplitudes, a wave’s first or higher order derivative peak locations and/or amplitudes …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Nishida to determine a blood flow value for a blood pressure calculation using the teachings of Ferber as combining prior art elements to yield the predictable results of determining a flow rate. Further, Ferber teaches that feature vectors can include different types of feature values of the pulse wave (para. [0263-0264]). 
Regarding Claim 2, modified Nishida discloses the apparatus of claim 1, wherein the processor is further configured to acquire a systolic blood pressure further based on a third value (para. [0039] and para. [0056], “using the blood flow, Q …”).
However, modified Nishida does not explicitly disclose wherein the third value corresponds to a blood flow of the subject in a second time period within a time period from a third reference time at which the pulse rises to a fourth reference time of a maximum peak of the pulse.
Ferber further teaches the feature extraction module determines a blood flow in a second time period between a rise of the pulse and a maximum peak of the pulse (Fig. 23, element 2302a, para. [0194], and para. [0263-0264], “measurement values may include wave peak locations and/or amplitudes, wave valley locations and/or amplitudes …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood flow rate calculation unit disclosed by Nishida to determine a blood flow value for a blood pressure calculation using the teachings of Ferber as combining prior art elements to yield the predictable results of determining a flow rate. Nishida further teaches the feature vectors can include different types of feature values of the pulse wave (para. [0263-0264]).
Regarding Claim 3, modified Nishida discloses the apparatus of claim 2, wherein the first time period is between the first reference time and the second reference time, and the second time period is a time period from the third reference time to the fourth reference time (Ferber, Fig. 23, element 2302a, and para. [0263-0264], “measurement values may include wave peak locations and/or amplitudes, wave valley locations and/or amplitudes, a wave’s first or higher order derivative peak locations and/or amplitudes …”, specifically the wave peak locations and/or amplitudes).
Regarding Claim 4, modified Nishida discloses the apparatus of claim 2.
However, modified Nishida does not explicitly disclose wherein processor is further configured to obtain a fifth reference time at which the pulse has an equal value to the pulse at the first reference time in a time period from the fourth reference time to the second reference time, and the first time period and the second time period are a time period from the third reference time to the fifth reference time.
Ferber further teaches of determining a fifth reference time at which the pulse has an equal value to the pulse at the first reference time (Fig. 23, feature vectors 2302e and 2302j are an equal value of a flow). Ferber further teaches the first time period and the second time period can be from the third reference time to the fifth reference time (Fig. 23, element 2302a, element 2302j, and para. [0263-0264], “measurement values may include wave peak locations and/or amplitudes, wave valley locations and/or amplitudes, a wave’s first or higher order derivative peak locations and/or amplitudes … for example, measurement values may correspond to amplitude … peak amplitude … pulse amplitude …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood flow rate calculation unit disclosed by Nishida to determine a blood flow value for a blood pressure calculation using the teachings of Ferber as combining prior art elements to yield the predictable results of determining a flow rate. Nishida further teaches the feature vectors can include different types of feature values of the pulse wave (para. [0263-0264]).
Regarding Claim 5, modified Nishida discloses the apparatus of claim 2, wherein the second time period is a time period from the third reference time to the fourth reference time (Ferber, Fig. 23, element 2302a, and para. [0263-0264], “measurement values may include wave peak locations and/or amplitudes, wave valley locations and/or amplitudes, a wave’s first or higher order derivative peak locations and/or amplitudes”, specifically wave peak locations and/or amplitudes).
Regarding Claim 6, modified Nishida discloses the apparatus of claim 4, wherein the first time period is a time period from the fourth reference time to the fifth reference time (Ferber, Fig. 23, element 2302j, and para. [0263-0264], “measurement values may include wave peak locations and/or amplitudes, wave valley locations and/or amplitudes, a wave’s first or higher order derivative peak locations and/or amplitudes … for example, measurement values may correspond to amplitude … peak amplitude … pulse amplitude …”).
Regarding Claim 8, modified Nishida discloses the apparatus of claim 2, wherein the processor is further configured to acquire at least one of the first value and the third value based on a value3Application No. 16/804,134Docket No.: 0137275-0000001-195-101Amendment dated January 31, 2022 Reply to Office Action of October 5, 2021corresponding to a blood vessel volume in a blood vessel at which the measuring circuit measures the pulse of the subject at the first reference time (Fig. 2, Fig. 3, and para. [0036], “light emitting unit and the light receiving unit are provided corresponding to the assumed position of a blood vessel …).
Regarding Claim 9, Nishida discloses a blood-pressure measurement method (para. [0008], “blood pressure measurement method that is executed by a device …”, Fig. 4, element 10, “blood pressure measurement device”) comprising: 
measuring a pulse of a subject based on a received-light signal that is scattered in a body of the subject and then received after a light signal in a predetermined frequency band is irradiated from the body of the subject (para. [0051-0054], “light emission control unit controls the light emitting unit such that the irradiation of measurement light is started and ended, the intensity of the measurement light is adjusted … the light reception control unit controls the light reception of the light receiving unit … volume pulse detection unit detects a volume pulse wave based on the light-receiving result from the light receiving unit”); and 
acquiring a diastolic blood pressure based on a first value and a second value (para. [0039], equation 2, and para. [0056], “blood pressure calculation unit calculates blood pressure according to expression (2) using the blood flow, Q, and the peripheral blood vessel resistance, R”), the first value corresponding to a blood flow of the subject (para. [0039] and para. [0056], “using the blood flow, Q …”), and the second value corresponding to a vascular resistance of the subject (para. [0039] and para. [0056], “using the peripheral blood vessel resistance …”).
However, Nishida does not explicitly disclose the blood flow is calculated within a first time period within a time period from a first reference time at which a value obtained by first-order differentiation of the pulse with respect to a time becomes a maximum to a second reference time at which a next pulse rises.
Ferber teaches of a system and method for non-invasive blood pressure measurements using PPG signals to determine feature vectors (Abstract and Fig. 2). Ferber teaches of using a blood metrics measurement apparatus to receive information associated with the users body (para. [0080] and para. [0261]). Ferber further teaches of a feature extraction module for determining blood flow values from the pulse wave (para. [0263]). Ferber further teaches that a measurement value may be in a time frame from a first order derivative maximum and the rise of a next pulse (Fig. 23, element 2302a and 2302e, para. [0194], para. [0211], and para. [0263-0264], “measurement values may include wave peak locations and/or amplitudes, wave valley locations and/or amplitudes, a wave’s first or higher order derivative peak locations and/or amplitudes …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood flow rate calculation unit disclosed by Nishida to determine a blood flow value for a blood pressure calculation using the teachings of Ferber as combining prior art elements to yield the predictable results of determining a flow rate. Further, Ferber teaches that feature vectors can include different types of feature values of the pulse wave (para. [0263-0264]). 
Regarding Claim 10, modified Nishida discloses the method of claim 9, wherein the blood-pressure acquiring acquires a systolic blood pressure further based on a third value (para. [0039] and para. [0056], “using the blood flow, Q …”).
However, modified Nishida does not explicitly disclose wherein the third value corresponds to a blood flow of the subject in a second time period within a time period from a third reference time at which the pulse rises to a fourth reference time of a maximum peak of the pulse.
Ferber further teaches the feature extraction module determines a blood flow in a second time period between a rise of the pulse and a maximum peak of the pulse (Fig. 23, element 2302a, para. [0194], and para. [0263-0264], “measurement values may include wave peak locations and/or amplitudes, wave valley locations and/or amplitudes …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood flow rate calculation unit disclosed by Nishida to determine a blood flow value for a blood pressure calculation using the teachings of Ferber as combining prior art elements to yield the predictable results of determining a flow rate. Nishida further teaches the feature vectors can include different types of feature values of the pulse wave (para. [0263-0264]).
Regarding Claim 11, modified Nishida discloses the method of claim 10, wherein the first time period is between the first reference time and the second reference time, and the second time period is a time period from the third reference time to the fourth reference time (Ferber, Fig. 23, element, 2302a, and para. [0263-0264], “measurement values may include wave peak locations and/or amplitudes, wave valley locations and/or amplitudes, a wave’s first or higher order derivative peak locations and/or amplitudes …”, specifically wave peak locations and/or amplitudes).
Regarding Claim 12, modified Nishida discloses the method of claim 10.
However, modified Nishida does not explicitly disclose wherein the blood-pressure acquiring obtains a fifth reference time at which the pulse has an equal value to the pulse at the first reference time in a time period from the fourth reference time to the second reference time, and the first time period and the second time period are a time period from the third reference time to the fifth reference time.
Ferber further teaches of determining a fifth reference time at which the pulse has an equal value to the pulse at the first reference time (Fig. 23, feature vectors 2302e and 2302j are an equal value of a flow). Ferber further teaches the first time period and the second time period can be from the third reference time to the fifth reference time (Fig. 23, element 2302a, element 2302j, and para. [0263-0264], “measurement values may include wave peak locations and/or amplitudes, wave valley locations and/or amplitudes, a wave’s first or higher order derivative peak locations and/or amplitudes … for example, measurement values may correspond to amplitude … peak amplitude … pulse amplitude …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood flow rate calculation unit disclosed by Nishida to determine a blood flow value for a blood pressure calculation using the teachings of Ferber as combining prior art elements to yield the predictable results of determining a flow rate. Nishida further teaches the feature vectors can include different types of feature values of the pulse wave (para. [0263-0264]).
Regarding Claim 13, modified Nishida discloses the method of claim 10, wherein the second time period is a time period from the third reference time to the fourth reference time (Ferber, Fig. 23, element 2302a, and para. [0263-0264], “measurement values may include wave peak locations and/or amplitudes, wave valley locations and/or amplitudes, a wave’s first or higher order derivative peak locations and/or amplitudes”, specifically wave peak locations and/or amplitudes).
Regarding Claim 14, modified Nishida discloses the method of claim 12, wherein the first time period is a time period from the fourth reference time to the fifth reference time (Ferber, Fig. 23, element 2302j, and para. [0263-0264], “measurement values may include wave peak locations and/or amplitudes, wave valley locations and/or amplitudes, a wave’s first or higher order derivative peak locations and/or amplitudes … for example, measurement values may correspond to amplitude … peak amplitude … pulse amplitude …”).
Regarding Claim 16, modified Nishida discloses the method of claim 10, wherein the blood-pressure acquiring acquires at least one of the first value and the third value based on a value corresponding to a blood vessel volume in a blood vessel at which the pulse of the subject is measured at the first reference time (Fig. 2, Fig. 3, and para. [0036], “light emitting unit and the light receiving unit are provided corresponding to the assumed position of a blood vessel …).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (Pub. No. US 2016/0174854), hereinafter referred to as Nishida, in view of Ferber et al. (Pub. No. US 2016/0242700), hereinafter referred to as Ferber as applied to claims 2 and 10 above, and further in view of Pandit et al. (Pub. No. US 2018/0279965), hereinafter referred to as Pandit.
Regarding Claim 7, modified Nishida discloses the apparatus of claim 2.
However, modified Nishida does not explicitly disclose wherein the processor is further configured to acquire the third reference time based on a value obtained by dividing a first difference value obtained by subtracting a direct-current component of the pulse from a value of the pulse at the first reference time, by the maximum value of the first-order differentiation.
Pandit teaches of a method and system for determining a physiological parameter, such as blood pressure (Abstract). Pandit further teaches the blood pressure is obtained using an optical signal generator and optical sensors to generate a photoplethysmography (PPG) data (para. [0083]). Pandit further teaches of determining a time and amplitude of a foot feature of the pulse wave (Fig. 2, element 80 and para. [0070]). Pandit further teaches of filtering the signals to remove noise and any motion artifacts (para. [0107]), which one of ordinary skill in the art would recognize removing a DC component of a signal is removing noise and artifacts. Pandit further teaches of determining the foot of the wave by taking a tangent line where the first derivative of the rising edge of the systolic peak at a maximum (Fig. 2, element 45 and para. [0070]) with the diastolic minimum (Fig. 2, element 65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Nishida to explicitly determine the foot of the pulse wave with the method taught by Pandit as combining prior art elements to yield the predictable results of determining a flow rate. Further, Pandit teaches that determining specific features, like the foot of the pulse wave, can be used for blood pressure measurements or estimations (para. [0072]). 
Regarding Claim 15, modified Nishida discloses the method of claim 10.
However, modified Nishida does not explicitly disclose wherein the blood-pressure acquiring acquires the third reference time based on a value obtained by dividing a first difference value obtained by subtracting a direct-current component of the pulse from a value of the pulse at the first reference time, by the maximum value of the first-order differentiation.
Pandit teaches of a method and system for determining a physiological parameter, such as blood pressure (Abstract). Pandit further teaches the blood pressure is obtained using an optical signal generator and optical sensors to generate a photoplethysmography (PPG) data (para. [0083]). Pandit further teaches of determining a time and amplitude of a foot feature of the pulse wave (Fig. 2, element 80 and para. [0070]). Pandit further teaches of filtering the signals to remove noise and any motion artifacts (para. [0107]), which one of ordinary skill in the art would recognize removing a DC component of a signal is removing noise and artifacts. Pandit further teaches of determining the foot of the wave by taking a tangent line where the first derivative of the rising edge of the systolic peak at a maximum (Fig. 2, element 45 and para. [0070]) with the diastolic minimum (Fig. 2, element 65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood flow calculation unit disclosed by Nishida to explicitly determine the foot of the pulse wave with the method taught by Pandit as combining prior art elements to yield the predictable results of determining a flow rate. Further, Pandit teaches that determining specific features, like the foot of the pulse wave, can be used for blood pressure measurements or estimations (para. [0072]).
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.
Applicants have argued on pages 12-14 of Remarks, filed 08/26/2022, that Ferber does not disclose “the first value … [being] within a first time period within a time period from a first reference time …”.
The Examiner respectfully disagrees. Ferber teaches that the first value, corresponding to a blood flow, to be used for blood pressure calculation can be within a pulse wave (Fig. 23, and para. [0261]). Ferber further teaches that specific values can be within the pulse wave and specific time frames of the pulse wave, for example peak-to-peak amplitudes, peak amplitude, and peak locations and/or amplitudes including first or higher order derivative peak locations (Fig. 23, and para. [0263-2064]). Therefore, Ferber teaches that the measurements values shown in Fig. 23 can be within specific time frames, and the blood flow values can be related to specific locations, such as first order derivative peak locations, pulse wave valleys, etc. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/MATTHEW KREMER/Primary Examiner, Art Unit 3791